Citation Nr: 1546499	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a tonsil disorder to include left tonsil squamous cell carcinoma, to include as the result of chemical and toxin exposure.  

2.  Entitlement to service connection for hypertension.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Los Angeles, California, Regional Office (RO).

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his January 2014 Appeal to the Board (VA Form 9), the Veteran advanced that service connection for a throat disorder, respiratory cancer, Hodgkin's lymphoma, non-Hodgkin's lymphoma, gastroesophageal reflux disease (GERD), indigestion, tachycardia, and posttraumatic stress disorder (PTSD) was warranted.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  It is noted that as of March 2015 claims for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(P), 3.155, 3.160 (2015).

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Tonsil Disorder

The Veteran asserts that service connection for left tonsil squamous cell carcinoma is warranted as he initially manifested the claimed disorder during active service as the result of his in-service chemical exposure including having been exposed to smoke and toxins during a fire aboard the U.S.S. La Salle.  He contends that his in-service throat and respiratory complaints were initial manifestations of his subsequently diagnosed left tonsil squamous cell carcinoma.  

The Veteran's service treatment records state that he was seen for throat and respiratory complaints.  A June 1985 treatment record conveys that the Veteran complained of a sore throat and swollen glands of four days' duration.  An assessment of viral pharyngitis was advanced.  The report of his June 1985 physical examination for service separation states that the Veteran was diagnosed with allergic rhinitis with pharyngitis.  

An April 2010 physical evaluation from B. Ebrahimi, M.D., conveys that the Veteran complained of a lump in his left neck.  The Veteran underwent a left tonsil partial tonsillectomy and was subsequently diagnosed with moderately differentiated invasive squamous cell carcinoma of the left tonsil.  

The Veteran has not been afforded a VA examination which addressed the nature and etiology of his left tonsil squamous cell carcinoma and its relationship, if any, to his documented in-service sore throat, swollen glands, and pharyngitis.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In his January 2014 Appeal to the Board (VA Form 9), the Veteran advanced that he received treatment for the claimed disorder at the St. Croix, United States Virgin Islands, the Santa Ana, California, and the Rancho Cucamonga, California, VA medical facilities.  Clinical documentation for any treatment since service should be requested.  Veteran's assistance in identifying and obtaining these records should be requested as needed.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hypertension

The Veteran contends that service connection for hypertension is warranted secondary to his left tonsil squamous cell carcinoma and associated tachycardia.  In January 2014, the Veteran submitted an informal claim of entitlement to service connection for a heart disorder to include tachycardia.  This issue should be developed as intertwined with the hypertension issues.  

Also, as noted above, that issue has been referred to the AOJ for initial adjudication.  Additionally, the Veteran has asserted that he has had treatment for hypertension for many years.  Again, records of all treatment since separation from service should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his tonsil disorder and hypertension after separation from service, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  All attempts to obtain records should be documented in the claims folder.

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the St. Croix, United States Virgin Islands, the Santa Ana, California, and the Rancho Cucamonga, California, VA medical facilities after March 2013.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate medical professional in order to assist in determining the nature and etiology of his left tonsil squamous cell carcinoma and its relationship, if any, to active service and his documented in-service throat complaints.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should advance an opinion as to whether any identified tonsil disorder had its onset during active service; is etiologically related to the Veteran's documented in-service sore throat, swollen glands, and pharyngitis; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the referred issue of service connection for a heart disorder to include tachycardia.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement (NOD) and a substantive appeal as to the issue.  

5.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  

______________________________________________
MICHAEL D. LYON 

Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

